PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office/DERRICK W FERRIS/                                                                                                    Acting Director of Art Unit 2400                                                                                                    
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314


In re Application of: Andre KUDELSKI
Serial No.: 16524462         
Filed: July 29, 2019
Docket: 523890US
Title: METHOD TO TRANSMIT MESSAGES BETWEEN A DEVICE AND A REMOTER SERVER
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to invoke the supervisory authority of the Commissioner to compel the Examiner to consider Documents (AO) and (AW) cited in the Information Disclosure Statement of 29 July 2019. The instant petition was filed on 5 January 2022.

The petition is DISMISSED AS MOOT.

There is no substantial disagreement as to the facts. However, on 13 January 2022, the Office mailed a Corrected Notice of Allowability where the Examiner initialed documents (AO) and (AW) on the IDS referred to in the petition, thereby indicating that the references had been considered. Therefore, the requested relief has already been given.

Accordingly, the petition is DISMISSED AS MOOT. 

Applicant is given a time period of 2 months to reply. This period is not extendable.   

Any inquiry concerning this decision should be directed to Mark Radtke at (303) 297-4251. If attempts to reach the undersigned are unsuccessful, you may contact Beatriz Prieto at (571) 272-3902.    

/DERRICK W FERRIS/Acting Director of Art Unit 2400                                                                                                                                                                                                        ______________________
Derrick Ferris, Director
TC2400